Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS re the Office’s Restriction have been duly reviewed and have been found to not overcome the Restriction.  The Restriction was proper when it was made and continues to be proper and is now held to be so. In view of this holding and further inn view of Applicant’s response the Restriction is hereby and now made Final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action.
An Office Action of the merits of Claims 1-8 follows. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kastel et al (Pat. No. 4,640,135); hereinafter Kastel et al.
Kastel et al teach a sensor that has a housing in which as least two diaphragms are secured in such a manner that they include a volume which is filled with hydraulic fluid.  The incompressible hydraulic fluid serves to transmit pressure between the diaphragms.  A narrow tube (48) is connected in a fluid-tight manner to the edge of the opening.. The hydraulic fluid is introduced through the initially still open end of the narrow tube.  After filling with hydraulic fluid the open end of the narrow tube is sealed in a fluid-tight manner.  The narrow tube as a travel-transmitting member which connects the diaphragm to a force or travel sensor. (Cf. abstract). Additionally Kastel et al teach a pressure sensor (10) whose housing is constructed as a screw-in member (11). (Cf. Col. 2). Additionally Kastel et al teach oil buffer (23) includes 2 corrugated diaphragms (32, 33) with an intermediate body (34) disposed therebetween. The intermediate metal body has two cylindrical sections (35, 36) which sections have different diameters. Flat recess (38) is welded to intermediate body (34). The edge of corrugated diaphragm (33) lies between shoulder (29) of screw socket (22) and shoulder (40) of the intermediate body (34) and is clamped in a pressure-tight manner by screwing of the two parts.
	It would have been obvious to provide a process connection for reversibly connecting a sensor (10) to a process inlet having a fixing element including a sensor housing including a housing body (22)  configured to receive the sensor and a housing collar (29) that extends from the housing body , wherein the housing collar (29) includes a first seating section surrounding the housing body (22) and a collar contact area, wherein the first seating section is configured to receive a process seal of the process inlet, and wherein the housing collar (29) is formed integrally with the housing body.(Cf. Col. 2 and Figs. 1-2) , a clamping element (33) including a clamping contact area and, in assembly disposed at least partially between the sensor housing and the fixing element of the process inlet (43), wherein the clamping contact area of the clamping element (33) is configured to contact the collar contact area (29) of the housing collar as to press the housing collar against the process seal , in assembly, such that the process connection is connected to the process inlet (43) via the housing collar in a reversible fluid-tight manner. As further applied to Claim 2 inasmuch as Kastel et al teach that the clamping element (33) is annular and has an axially circumferential first sealing section that is configured to contact the process seal to connect the process inlet to the clamping element (33) in a fluid-tight manner (Cf. Cols. 1, 4). the limitations recited in said Claim 2 is held to have been obvious in view of Kastel et al. As further applied to Claims 3 and 4 inasmuch as the sealing element (seen at or near (29)) is annular and is disposed between the sensor housing and clamping element (33) the limitations recited in said Claims 3 and 4 are held to have been obvious in view of Kastel et al. As further applied to Claim 5 inasmuch as the sealing surface of the housing collar is disposed on an end face at a radially outer end of the annual housing (Cf. Figs, 1-2) the limitations recited in said Claim 5 is held to have been obvious in view of Kastel et al. As further applied to Claim 6 Kasel et al teach that the annular sealing element is flat.  However a POSITA in this art would have been able to provide any of the recited designs recited in said Claim 6 because a POSITA would attempt to minimize any leakage from the sensor housing and the designs that applicant recites in said Claim 6 would have been within the ordinary skill of one in this at. Therefore the limitation recited in said Claim 6 is held to have been obvious in view of Kastel et al. As further applied to Claims 7 and 8 inasmuch as Kastel et al do not teach that there is a transition having a particular range of radii between the housing collar and the housing body.  However the POSITA would have been able to provide such a range because the POSITA would insure that the transition was such that the annular sealing element would fit securely and easily into between the sensor housing and the clamping element. The transition region would have such as range of radii as applicant recites in order for the annular sealing element to securely and easily fit between the sensor housing and the clamping element.  The limitations recited in said Claims 7 and 8 therefore are held to have been obvious in view of Kastel et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /CARL J ARBES/ Primary Examiner, Art Unit 3729